ALLOWABILITY NOTICE
(in response to after-final amendment dated 8/26/2022)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and AFCP 2.0 Request
On 8/26/2022, the Applicant filed an after-final amendment (which includes an amended claim set starting on page 2 of the amendment and arguments/remarks starting on page 8 of the amendment) along with a request for (re)consideration under the After-Final Consideration Pilot 2.0 (AFCP 2.0) program.
The AFCP 2.0 program request is proper; the after-final amendment has been considered under the AFCP 2.0 program. The after-final amendment has been entered and considered for this Office Action.

Election/Restrictions
Independent claims 1, 9, and 16 are allowable (see the “Reasons for Allowance” section of this Office Action below). Claims 4, 7, 11, 14, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (because they each depend on one of the allowed independent claims). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species IA and IB, and between the inventions of Species IIA and IIB, as set forth in the Office action mailed on 1/4/2021, is hereby withdrawn and claims 4, 7, 11, 14, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) is/are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shiki, US 2008/0154133 A1 is cited for being the prior art closest to the inventions as disclosed and claimed (see Final Rejection dated 6/2/2022). However, Shiki does not teach or reasonably suggest to the ordinarily skilled artisan that “each of the second set of lateral positions are laterally offset from each of the first set of lateral positions by a distance equal to or less than one-third (1/3) the lateral line pitch of the first set of receive lines” (claims 1, 9, and 16, w/ emphasis added). Rather, the lateral offset in Shiki appears to be 1/2, not ≤1/3.
None of the prior art of record teaches or reasonably suggests the lateral offset being ≤1/3 as recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793